EXHIBIT 10.20

 

DIGIRAD CORPORATION

 

1998 STOCK OPTION/STOCK ISSUANCE PLAN
(Amended and Restated on February 14, 2005)
(Amended and Restated on November 5, 2002)

 

ARTICLE ONE

 

GENERAL PROVISIONS

 


I.              PURPOSE OF THE PLAN


 

This 1998 Stock Option/Stock Issuance Plan is intended to promote the interests
of Digirad Corporation by providing eligible persons with the opportunity to
acquire a proprietary interest, or otherwise increase their proprietary
interest, in the Corporation as an incentive for them to remain in the service
of the Corporation.

 

Capitalized terms shall have the meanings assigned to such terms in the attached
Appendix.

 


II.            STRUCTURE OF THE PLAN


 


A.            THE PLAN SHALL BE DIVIDED INTO TWO SEPARATE EQUITY PROGRAMS:


 

•              the Discretionary Option Grant Program under which eligible
persons may, at the discretion of the Plan Administrator, be granted options to
purchase shares of Common Stock, and

 

•              the Stock Issuance Program under which eligible persons may, at
the discretion of the Plan Administrator, be issued shares of Common Stock
directly, either through the immediate purchase of such shares or as a bonus for
services rendered the Corporation (or any Parent or Subsidiary).

 


B.            THE PROVISIONS OF ARTICLES ONE AND FOUR SHALL APPLY TO ALL EQUITY
PROGRAMS UNDER THE PLAN AND SHALL GOVERN THE INTERESTS OF ALL PERSONS UNDER THE
PLAN.


 


III.           ADMINISTRATION OF THE PLAN


 


A.            EXCEPT AS PROVIDED IN PARAGRAPH B OF THIS SECTION III, THE PLAN
SHALL BE ADMINISTERED BY THE BOARD OR ONE OR MORE COMMITTEES APPOINTED BY THE
BOARD, PROVIDED THAT (1) BEGINNING WITH THE SECTION 12 REGISTRATION DATE, THE
PRIMARY COMMITTEE SHALL HAVE SOLE AND EXCLUSIVE AUTHORITY TO ADMINISTER THE PLAN
WITH RESPECT TO SECTION 16 INSIDERS, AND (2) ADMINISTRATION OF THE PLAN MAY
OTHERWISE, AT THE BOARD’S DISCRETION, BE VESTED IN THE PRIMARY COMMITTEE OR A
SECONDARY COMMITTEE.


 


B.            MEMBERS OF THE PRIMARY COMMITTEE OR ANY SECONDARY COMMITTEE SHALL
SERVE FOR SUCH PERIOD OF TIME AS THE BOARD MAY DETERMINE AND MAY BE REMOVED BY
THE BOARD AT


 

--------------------------------------------------------------------------------


 


ANY TIME.  THE BOARD MAY ALSO AT ANY TIME TERMINATE THE FUNCTIONS OF ANY
SECONDARY COMMITTEE AND REASSUME ALL POWERS AND AUTHORITY PREVIOUSLY DELEGATED
TO SUCH COMMITTEE.


 


C.            EACH PLAN ADMINISTRATOR SHALL, WITHIN THE SCOPE OF ITS
ADMINISTRATIVE FUNCTIONS UNDER THE PLAN, HAVE FULL POWER AND AUTHORITY (SUBJECT
TO THE PROVISIONS OF THE PLAN) TO ESTABLISH SUCH RULES AND REGULATIONS AS IT MAY
DEEM APPROPRIATE FOR PROPER ADMINISTRATION OF THE DISCRETIONARY OPTION GRANT AND
STOCK ISSUANCE PROGRAMS AND TO MAKE SUCH DETERMINATIONS UNDER, AND ISSUE SUCH
INTERPRETATIONS OF, THE PROVISIONS OF SUCH PROGRAMS AND ANY OUTSTANDING OPTIONS
OR STOCK ISSUANCES THEREUNDER AS IT MAY DEEM NECESSARY OR ADVISABLE.  DECISIONS
OF THE PLAN ADMINISTRATOR WITHIN THE SCOPE OF ITS ADMINISTRATIVE FUNCTIONS UNDER
THE PLAN SHALL BE FINAL AND BINDING ON ALL PARTIES WHO HAVE AN INTEREST IN THE
DISCRETIONARY OPTION GRANT AND STOCK ISSUANCE PROGRAMS UNDER ITS JURISDICTION OR
ANY OPTION OR STOCK ISSUANCE THEREUNDER.


 


D.            SERVICE ON THE PRIMARY COMMITTEE OR THE SECONDARY COMMITTEE SHALL
CONSTITUTE SERVICE AS A BOARD MEMBER, AND MEMBERS OF EACH SUCH COMMITTEE SHALL
ACCORDINGLY BE ENTITLED TO FULL INDEMNIFICATION AND REIMBURSEMENT AS BOARD
MEMBERS FOR THEIR SERVICE ON SUCH COMMITTEE.  NO MEMBER OF THE PRIMARY COMMITTEE
OR THE SECONDARY COMMITTEE SHALL BE LIABLE FOR ANY ACT OR OMISSION MADE IN GOOD
FAITH WITH RESPECT TO THE PLAN OR ANY OPTION GRANTS OR STOCK ISSUANCES UNDER THE
PLAN.


 


IV.           ELIGIBILITY


 


A.            THE PERSONS ELIGIBLE TO PARTICIPATE IN THE DISCRETIONARY OPTION
GRANT AND STOCK ISSUANCE PROGRAMS ARE AS FOLLOWS:


 


(I)            EMPLOYEES,


 


(II)           NON-EMPLOYEE MEMBERS OF THE BOARD OR THE BOARD OF DIRECTORS OF
ANY PARENT OR SUBSIDIARY, AND


 


(III)          CONSULTANTS AND OTHER INDEPENDENT ADVISORS WHO PROVIDE SERVICES
TO THE CORPORATION (OR ANY PARENT OR SUBSIDIARY).


 


B.            EACH PLAN ADMINISTRATOR SHALL, WITHIN THE SCOPE OF ITS
ADMINISTRATIVE JURISDICTION UNDER THE PLAN, HAVE FULL AUTHORITY TO DETERMINE,
(I) WITH RESPECT TO THE OPTION GRANTS UNDER THE DISCRETIONARY OPTION GRANT
PROGRAM, WHICH ELIGIBLE PERSONS ARE TO RECEIVE OPTION GRANTS, THE TIME OR TIMES
WHEN SUCH OPTION GRANTS ARE TO BE MADE, THE NUMBER OF SHARES TO BE COVERED BY
EACH SUCH GRANT, THE STATUS OF THE GRANTED OPTION AS EITHER AN INCENTIVE OPTION
OR A NON-STATUTORY OPTION, THE TIME OR TIMES WHEN EACH OPTION IS TO BECOME
EXERCISABLE, THE VESTING SCHEDULE (IF ANY) APPLICABLE TO THE OPTION SHARES AND
THE MAXIMUM TERM FOR WHICH THE OPTION IS TO REMAIN OUTSTANDING AND (II) WITH
RESPECT TO STOCK ISSUANCES UNDER THE STOCK ISSUANCE PROGRAM, WHICH ELIGIBLE
PERSONS ARE TO RECEIVE STOCK ISSUANCES, THE TIME OR TIMES WHEN SUCH ISSUANCES
ARE TO BE MADE, THE NUMBER OF SHARES TO BE ISSUED TO EACH PARTICIPANT, THE
VESTING SCHEDULE (IF ANY) APPLICABLE TO THE ISSUED SHARES AND THE CONSIDERATION
FOR SUCH SHARES.


 

2

--------------------------------------------------------------------------------


 


C.            THE PLAN ADMINISTRATOR SHALL HAVE THE ABSOLUTE DISCRETION EITHER
TO GRANT OPTIONS IN ACCORDANCE WITH THE DISCRETIONARY OPTION GRANT PROGRAM OR TO
EFFECT STOCK ISSUANCES IN ACCORDANCE WITH THE STOCK ISSUANCE PROGRAM.


 


V.            STOCK SUBJECT TO THE PLAN


 


A.            THE STOCK ISSUABLE UNDER THE PLAN SHALL BE SHARES OF AUTHORIZED
BUT UNISSUED OR REACQUIRED COMMON STOCK, INCLUDING SHARES REPURCHASED BY THE
CORPORATION ON THE OPEN MARKET.  THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK
INITIALLY RESERVED FOR ISSUANCE OVER THE TERM OF THE PLAN SHALL NOT EXCEED
5,876,153 SHARES.  SUCH SHARE RESERVE INCLUDES (I) 1,720,659 SHARES THAT WERE
INITIALLY RESERVED FOR ISSUANCE BY THE BOARD ON DECEMBER 17, 1998 AND APPROVED
BY THE STOCKHOLDERS ON FEBRUARY 1, 1999, PLUS (II) AN ADDITIONAL 1,000,000
SHARES THAT WERE APPROVED FOR ISSUANCE BY THE BOARD ON MARCH 9, 2000 AND BY THE
STOCKHOLDERS ON NOVEMBER 14, 2000, PLUS (III) AN ADDITIONAL 1,200,000 SHARES
THAT WERE APPROVED FOR ISSUANCE BY THE BOARD AND STOCKHOLDERS ON NOVEMBER 14,
2000, PLUS (IV) AN ADDITIONAL 1,500,000 SHARES THAT WERE APPROVED FOR ISSUANCE
BY THE BOARD ON MAY 15, 2001 AND BY THE STOCKHOLDERS ON JUNE 25, 2001, PLUS (V)
EFFECTIVE IMMEDIATELY FOLLOWING AND CONTINGENT UPON A 1-FOR-200 REVERSE SPLIT OF
THE COMPANY’S CAPITAL STOCK (THE “STOCK SPLIT”) EFFECTED ON OCTOBER 23, 2002, AN
ADDITIONAL 4,849,050 SHARES THAT WERE APPROVED FOR ISSUANCE BY THE BOARD AND
STOCKHOLDERS ON OCTOBER 18, 2002, PLUS (VI) AN ADDITIONAL 1,000,000 SHARES THAT
WERE APPROVED FOR ISSUANCE BY THE BOARD ON NOVEMBER 5, 2002 AND BY THE
STOCKHOLDERS ON NOVEMBER 5, 2002.  SUCH 5,876,153 SHARE RESERVE SHALL BE IN
ADDITION TO THE 13,671 SHARES ISSUED OR RESERVED FOR ISSUANCE UNDER THE
CORPORATION’S 1997 STOCK OPTION/STOCK ISSUANCE PLAN FOLLOWING THE STOCK SPLIT.


 


B.            SHARES OF COMMON STOCK SUBJECT TO OUTSTANDING OPTIONS SHALL BE
AVAILABLE FOR SUBSEQUENT ISSUANCE UNDER THE PLAN TO THE EXTENT THOSE OPTIONS
EXPIRE OR TERMINATE FOR ANY REASON PRIOR TO EXERCISE IN FULL.  UNVESTED SHARES
ISSUED UNDER THE PLAN AND SUBSEQUENTLY CANCELLED OR REPURCHASED BY THE
CORPORATION, AT THE ORIGINAL ISSUE PRICE PAID PER SHARE, PURSUANT TO THE
CORPORATION’S REPURCHASE RIGHTS UNDER THE PLAN SHALL BE ADDED BACK TO THE NUMBER
OF SHARES OF COMMON STOCK RESERVED FOR ISSUANCE UNDER THE PLAN.


 


C.            IF ANY CHANGE IS MADE TO THE COMMON STOCK BY REASON OF ANY STOCK
SPLIT, STOCK DIVIDEND, RECAPITALIZATION, COMBINATION OF SHARES, EXCHANGE OF
SHARES OR OTHER CHANGE AFFECTING THE OUTSTANDING COMMON STOCK AS A CLASS WITHOUT
THE CORPORATION’S RECEIPT OF CONSIDERATION, APPROPRIATE ADJUSTMENTS SHALL BE
MADE TO (I) THE MAXIMUM NUMBER AND/OR CLASS OF SECURITIES ISSUABLE UNDER THE
PLAN, (II) THE NUMBER AND/OR CLASS OF SECURITIES FOR WHICH ANY ONE PERSON MAY BE
GRANTED STOCK OPTIONS, SEPARATELY EXERCISABLE STOCK APPRECIATION RIGHTS AND
DIRECT STOCK ISSUANCES UNDER THIS PLAN PER CALENDAR YEAR, AND (III) THE NUMBER
AND/OR CLASS OF SECURITIES AND THE EXERCISE PRICE PER SHARE IN EFFECT UNDER EACH
OUTSTANDING OPTION UNDER THE PLAN.  SUCH ADJUSTMENTS TO THE OUTSTANDING OPTIONS
ARE TO BE EFFECTED IN A MANNER WHICH SHALL PRECLUDE THE ENLARGEMENT OR DILUTION
OF RIGHTS AND BENEFITS UNDER SUCH OPTIONS. THE ADJUSTMENTS DETER-MINED BY THE
PLAN ADMINISTRATOR SHALL BE FINAL, BINDING AND CONCLUSIVE.

 

3

--------------------------------------------------------------------------------


 

ARTICLE TWO

 

DISCRETIONARY OPTION GRANT PROGRAM

 


I.              OPTION TERMS


 

Each option shall be evidenced by one or more documents in the form approved by
the Plan Administrator; provided, however, that each such document shall comply
with the terms specified below.  Each document evidencing an Incentive Option
shall, in addition, be subject to the provisions of the Plan applicable to such
options.

 


A.            EXERCISE PRICE.


 


1.             THE EXERCISE PRICE PER SHARE SHALL BE FIXED BY THE PLAN
ADMINISTRATOR BUT SHALL NOT BE LESS THAN EIGHTY-FIVE PERCENT (85%) OF THE FAIR
MARKET VALUE PER SHARE OF COMMON STOCK ON THE OPTION GRANT DATE, PROVIDED THAT
THE PLAN ADMINISTRATOR MAY FIX THE EXERCISE PRICE AT LESS THAN 85% IF THE
OPTIONEE, AT THE TIME OF THE OPTION GRANT, SHALL HAVE MADE A PAYMENT TO THE
COMPANY (INCLUDING PAYMENT MADE BY MEANS OF A SALARY REDUCTION) EQUAL TO THE
EXCESS OF THE FAIR MARKET VALUE OF THE COMMON STOCK ON THE OPTION GRANT DATE
OVER SUCH EXERCISE PRICE.


 


2.             THE EXERCISE PRICE SHALL BECOME IMMEDIATELY DUE UPON EXERCISE OF
THE OPTION AND MAY, SUBJECT TO THE PROVISIONS OF SECTION I OF ARTICLE FOUR AND
THE DOCUMENTS EVIDENCING THE OPTION, BE PAYABLE IN ONE OR MORE OF THE FORMS
SPECIFIED BELOW:


 

(I)            CASH OR CHECK MADE PAYABLE TO THE CORPORATION,

 

(II)           WITH RESPECT TO THE EXERCISE OF OPTIONS AFTER THE SECTION 12
REGISTRATION DATE, SHARES OF COMMON STOCK HELD FOR THE REQUISITE PERIOD
NECESSARY TO AVOID A CHARGE TO THE CORPORATION’S EARNINGS FOR FINANCIAL
REPORTING PURPOSES AND VALUED AT FAIR MARKET VALUE ON THE EXERCISE DATE, OR

 

(III)          WITH RESPECT TO THE EXERCISE OF OPTIONS FOR VESTED SHARES AFTER
THE SECTION 12 REGISTRATION DATE AND TO THE EXTENT THE SALE COMPLIES WITH ALL
APPLICABLE LAWS RELATING TO THE REGULATION AND SALE OF SECURITIES, THROUGH A
SPECIAL SALE AND REMITTANCE PROCEDURE PURSUANT TO WHICH THE OPTIONEE SHALL
CONCURRENTLY PROVIDE IRREVOCABLE WRITTEN INSTRUCTIONS TO (A) A
CORPORATION-DESIGNATED BROKERAGE FIRM TO EFFECT THE IMMEDIATE SALE OF THE
PURCHASED SHARES AND REMIT TO THE CORPORATION, OUT OF THE SALE PROCEEDS
AVAILABLE ON THE SETTLEMENT DATE, SUFFICIENT FUNDS TO COVER THE AGGREGATE
EXERCISE PRICE PAYABLE FOR THE PURCHASED SHARES PLUS ALL APPLICABLE FEDERAL,
STATE AND LOCAL INCOME AND EMPLOYMENT TAXES REQUIRED TO BE WITHHELD BY THE
CORPORATION BY REASON OF SUCH EXERCISE, AND (B) THE CORPORATION TO DELIVER THE
CERTIFICATES FOR THE PURCHASED SHARES DIRECTLY TO SUCH BROKERAGE FIRM IN ORDER
TO COMPLETE THE SALE.

 

Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.

 


B.            EXERCISE AND TERM OF OPTIONS.  EACH OPTION SHALL BE EXERCISABLE AT
SUCH TIME OR TIMES, DURING SUCH PERIOD AND FOR SUCH NUMBER OF SHARES AS SHALL BE
DETERMINED BY THE PLAN ADMINISTRATOR AND SET FORTH IN THE DOCUMENTS EVIDENCING
THE OPTION.  HOWEVER, NO OPTION SHALL HAVE A TERM IN EXCESS OF TEN (10) YEARS
MEASURED FROM THE OPTION GRANT DATE.

 

4

--------------------------------------------------------------------------------


 


C.            EFFECT OF TERMINATION OF SERVICE.


 


1.             THE FOLLOWING PROVISIONS SHALL GOVERN THE EXERCISE OF ANY OPTIONS
HELD BY THE OPTIONEE AT THE TIME OF CESSATION OF SERVICE OR DEATH:


 

(I)            ANY OPTION OUTSTANDING AT THE TIME OF THE OPTIONEE’S CESSATION OF
SERVICE FOR ANY REASON SHALL REMAIN EXERCISABLE FOR SUCH PERIOD OF TIME
THEREAFTER AS SHALL BE DETERMINED BY THE PLAN ADMINISTRATOR AND SET FORTH IN THE
DOCUMENTS EVIDENCING THE OPTION (WHICH SHALL IN NO EVENT BE LESS THAN SIX (6)
MONTHS IN THE CASE OF DEATH OR DISABILITY NOR LESS THAN THIRTY (30) DAYS IN THE
CASE OF ANY OTHER CESSATION OF SERVICE), PROVIDED NO SUCH OPTION SHALL BE
EXERCISABLE AFTER THE EXPIRATION OF THE OPTION TERM.

 

(II)           ANY OPTION EXERCISABLE IN WHOLE OR IN PART BY THE OPTIONEE AT THE
TIME OF DEATH MAY BE SUBSEQUENTLY EXERCISED BY THE PERSONAL REPRESENTATIVE OF
THE OPTIONEE’S ESTATE OR BY THE PERSON OR PERSONS TO WHOM THE OPTION IS
TRANSFERRED PURSUANT TO THE OPTIONEE’S WILL OR IN ACCORDANCE WITH THE LAWS OF
DESCENT AND DISTRIBUTION.

 

(III)          SUBJECT TO CLAUSE C.2.(II) BELOW OF THIS SECTION I, DURING THE
APPLICABLE POST-SERVICE EXERCISE PERIOD, THE OPTION MAY NOT BE EXERCISED IN THE
AGGREGATE FOR MORE THAN THE NUMBER OF VESTED SHARES FOR WHICH THE OPTION IS
EXERCISABLE ON THE DATE OF THE OPTIONEE’S CESSATION OF SERVICE.  UPON THE
EXPIRATION OF THE APPLICABLE EXERCISE PERIOD OR (IF EARLIER) UPON THE EXPIRATION
OF THE OPTION TERM, THE OPTION SHALL TERMINATE AND CEASE TO BE OUTSTANDING FOR
ANY VESTED SHARES FOR WHICH THE OPTION HAS NOT BEEN EXERCISED.

 


2.             THE PLAN ADMINISTRATOR SHALL HAVE COMPLETE DISCRETION,
EXERCISABLE EITHER AT THE TIME AN OPTION IS GRANTED OR AT ANY TIME WHILE THE
OPTION REMAINS OUTSTANDING, TO:


 

(I)            EXTEND THE PERIOD OF TIME FOR WHICH THE OPTION IS TO REMAIN
EXERCISABLE FOLLOWING THE OPTIONEE’S CESSATION OF SERVICE FROM THE LIMITED
EXERCISE PERIOD OTHERWISE IN EFFECT FOR THAT OPTION TO SUCH GREATER PERIOD OF
TIME AS THE PLAN ADMINISTRATOR SHALL DEEM APPROPRIATE, BUT IN NO EVENT BEYOND
THE EXPIRATION OF THE OPTION TERM, AND/OR

 

(II)           PERMIT THE OPTION TO BE EXERCISED, DURING THE APPLICABLE
POST-SERVICE EXERCISE PERIOD, NOT ONLY WITH RESPECT TO THE NUMBER OF VESTED
SHARES OF COMMON STOCK FOR WHICH SUCH OPTION IS EXERCISABLE AT THE TIME OF THE
OPTIONEE’S CESSATION OF SERVICE BUT ALSO WITH RESPECT TO ONE OR MORE ADDITIONAL
INSTALLMENTS IN WHICH THE OPTIONEE WOULD HAVE VESTED HAD THE OPTIONEE CONTINUED
IN SERVICE.

 


D.            STOCKHOLDER RIGHTS.  THE HOLDER OF AN OPTION SHALL HAVE NO
STOCKHOLDER RIGHTS WITH RESPECT TO THE SHARES SUBJECT TO THE OPTION UNTIL SUCH
PERSON SHALL HAVE EXERCISED THE OPTION, PAID THE EXERCISE PRICE AND BECOME A
HOLDER OF RECORD OF THE PURCHASED SHARES.


 


E.             REPURCHASE RIGHTS.  THE PLAN ADMINISTRATOR SHALL HAVE THE
DISCRETION TO GRANT OPTIONS WHICH ARE EXERCISABLE FOR UNVESTED SHARES OF COMMON
STOCK AND TO RESERVE THE RIGHT TO REPURCHASE ANY OR ALL OF THOSE UNVESTED SHARES
SHOULD THE OPTIONEE THEREAFTER CEASE TO BE IN SERVICE TO THE CORPORATION.  THE
TERMS UPON WHICH SUCH REPURCHASE RIGHT SHALL BE EXERCISABLE


 

5

--------------------------------------------------------------------------------


 


(INCLUDING THE PERIOD AND PROCEDURE FOR EXERCISE AND THE APPROPRIATE VESTING
SCHEDULE FOR THE PURCHASED SHARES) SHALL BE ESTABLISHED BY THE PLAN
ADMINISTRATOR AND SET FORTH IN THE DOCUMENT EVIDENCING SUCH REPURCHASE RIGHT.


 


F.             LIMITED TRANSFERABILITY OF OPTIONS.  INCENTIVE OPTIONS MAY NOT BE
SOLD, PLEDGED, ASSIGNED, HYPOTHECATED, TRANSFERRED, OR DISPOSED OF IN ANY MANNER
OTHER THAN BY WILL OR BY THE LAWS OF DESCENT OR DISTRIBUTION AND MAY BE
EXERCISED, DURING THE LIFETIME OF THE OPTIONEE, ONLY BY THE OPTIONEE. 
NON-STATUTORY OPTIONS SHALL BE TRANSFERABLE (I) BY WILL AND BY THE LAWS OF
DESCENT AND DISTRIBUTION AND (II) DURING THE LIFETIME OF THE OPTIONEE, TO THE
EXTENT AND IN THE MANNER AUTHORIZED BY THE PLAN ADMINISTRATOR.


 


II.            INCENTIVE OPTIONS


 

The terms specified below shall be applicable to all Incentive Options.  Except
as modified by the provisions of this Section II, all the provisions of Articles
One, Two and Four shall be applicable to Incentive Options.  Options which are
specifically designated as Non-Statutory Options when issued under the Plan
shall not be subject to the terms of this Section II.

 


A.            ELIGIBILITY.  INCENTIVE OPTIONS MAY ONLY BE GRANTED TO EMPLOYEES.


 


B.            EXERCISE PRICE.  THE EXERCISE PRICE PER SHARE SHALL NOT BE LESS
THAN ONE HUNDRED PERCENT (100%) OF THE FAIR MARKET VALUE PER SHARE OF COMMON
STOCK ON THE OPTION GRANT DATE.


 


C.            DOLLAR LIMITATION.  THE AGGREGATE FAIR MARKET VALUE OF THE SHARES
OF COMMON STOCK (DETERMINED AS OF THE RESPECTIVE DATE OR DATES OF GRANT) FOR
WHICH ONE OR MORE OPTIONS GRANTED TO ANY EMPLOYEE UNDER THE PLAN (OR ANY OTHER
OPTION PLAN OF THE CORPORATION OR ANY PARENT OR SUBSIDIARY) MAY FOR THE FIRST
TIME BECOME EXERCISABLE AS INCENTIVE OPTIONS DURING ANY ONE CALENDAR YEAR SHALL
NOT EXCEED THE SUM OF ONE HUNDRED THOUSAND DOLLARS ($100,000).  TO THE EXTENT
THE EMPLOYEE HOLDS TWO (2) OR MORE SUCH OPTIONS WHICH BECOME EXERCISABLE FOR THE
FIRST TIME IN THE SAME CALENDAR YEAR, THE FOREGOING LIMITATION ON THE
EXERCISABILITY OF SUCH OPTIONS AS INCENTIVE OPTIONS SHALL BE APPLIED ON THE
BASIS OF THE ORDER IN WHICH SUCH OPTIONS ARE GRANTED.


 


D.            10% STOCKHOLDER.  IF ANY EMPLOYEE TO WHOM AN INCENTIVE OPTION IS
GRANTED IS A 10% STOCKHOLDER, THEN THE EXERCISE PRICE PER SHARE SHALL NOT BE
LESS THAN ONE HUNDRED TEN PERCENT (110%) OF THE FAIR MARKET VALUE PER SHARE OF
COMMON STOCK ON THE OPTION GRANT DATE, AND THE OPTION TERM SHALL NOT EXCEED FIVE
(5) YEARS MEASURED FROM THE OPTION GRANT DATE.


 


III.           CANCELLATION AND REGRANT OF OPTIONS


 

The Plan Administrator shall have the authority to effect, at any time and from
time to time, with the consent of the affected option holders, the cancellation
of any or all outstanding options under the Discretionary Option Grant Program
and to grant in substitution new options covering the same or different number
of shares of Common Stock but with an exercise price per share based on the Fair
Market Value per share of Common Stock on the new grant date.

 

6

--------------------------------------------------------------------------------


 

ARTICLE THREE

 

STOCK ISSUANCE PROGRAM

 


I.              STOCK ISSUANCES


 

Shares of Common Stock may be issued under the Stock Issuance Program through
direct and immediate issuances without any intervening option grants.  Each such
stock issuance shall be evidenced by a Stock Issuance Agreement which complies
with the terms specified below.

 


II.            STOCK ISSUANCE TERMS


 


A.            PURCHASE PRICE.


 


1.             THE PURCHASE PRICE PER SHARE SHALL BE FIXED BY THE PLAN
ADMINISTRATOR, BUT SHALL NOT BE LESS THAN EIGHTY-FIVE PERCENT (85%) OF THE FAIR
MARKET VALUE PER SHARE OF COMMON STOCK ON THE ISSUANCE DATE.


 


2.             SUBJECT TO THE PROVISIONS OF SECTION I OF ARTICLE FOUR, SHARES OF
COMMON STOCK MAY BE ISSUED UNDER THE STOCK ISSUANCE PROGRAM FOR ANY OF THE
FOLLOWING ITEMS OF CONSIDERATION WHICH THE PLAN ADMINISTRATOR MAY DEEM
APPROPRIATE IN EACH INDIVIDUAL INSTANCE:


 

(I)            CASH OR CHECK MADE PAYABLE TO THE CORPORATION, OR

 

(II)           PAST SERVICES RENDERED TO THE CORPORATION (OR ANY PARENT OR
SUBSIDIARY).

 


B.            VESTING PROVISIONS.


 


1.             SHARES OF COMMON STOCK ISSUED UNDER THE STOCK ISSUANCE PROGRAM
MAY, IN THE DISCRETION OF THE PLAN ADMINISTRATOR, BE FULLY AND IMMEDIATELY
VESTED UPON ISSUANCE OR MAY VEST IN ONE OR MORE INSTALLMENTS OVER THE
PARTICIPANT’S PERIOD OF SERVICE OR UPON ATTAINMENT OF SPECIFIED PERFORMANCE
OBJECTIVES.  THE ELEMENTS OF THE VESTING SCHEDULE APPLICABLE TO ANY UNVESTED
SHARES OF COMMON STOCK ISSUED UNDER THE STOCK ISSUANCE PROGRAM, NAMELY:


 

(I)            THE SERVICE PERIOD TO BE COMPLETED BY THE PARTICIPANT OR THE
PERFORMANCE OBJECTIVES TO BE ATTAINED,

 

(II)           THE NUMBER OF INSTALLMENTS IN WHICH THE SHARES ARE TO VEST,

 

(III)          THE INTERVAL OR INTERVALS (IF ANY) WHICH ARE TO LAPSE BETWEEN
INSTALLMENTS, AND

 

(IV)          THE EFFECT WHICH DEATH, PERMANENT DISABILITY OR OTHER EVENT
DESIGNATED BY THE PLAN ADMINISTRATOR IS TO HAVE UPON THE VESTING SCHEDULE,

 

7

--------------------------------------------------------------------------------


 

shall be determined by the Plan Administrator and incorporated into the Stock
Issuance Agreement.

 


2.             ANY NEW, SUBSTITUTED OR ADDITIONAL SECURITIES OR OTHER PROPERTY
(INCLUDING MONEY PAID OTHER THAN AS A REGULAR CASH DIVIDEND) WHICH THE
PARTICIPANT MAY HAVE THE RIGHT TO RECEIVE WITH RESPECT TO THE PARTICIPANT’S
UNVESTED SHARES OF COMMON STOCK BY REASON OF ANY STOCK DIVIDEND, STOCK SPLIT,
RECAPITALIZATION, COMBINATION OF SHARES, EXCHANGE OF SHARES OR OTHER CHANGE
AFFECTING THE OUTSTANDING COMMON STOCK AS A CLASS WITHOUT THE CORPORATION’S
RECEIPT OF CONSIDERATION SHALL BE ISSUED SUBJECT TO (I) THE SAME VESTING
REQUIREMENTS APPLICABLE TO THE PARTICIPANT’S UNVESTED SHARES OF COMMON STOCK AND
(II) SUCH ESCROW ARRANGEMENTS AS THE PLAN ADMINISTRATOR SHALL DEEM APPROPRIATE.


 


3.             THE PARTICIPANT SHALL HAVE FULL STOCKHOLDER RIGHTS WITH RESPECT
TO ANY SHARES OF COMMON STOCK ISSUED TO THE PARTICIPANT UNDER THE STOCK ISSUANCE
PROGRAM, WHETHER OR NOT THE PARTICIPANT’S INTEREST IN THOSE SHARES IS VESTED. 
ACCORDINGLY, THE PARTICIPANT SHALL HAVE THE RIGHT TO VOTE SUCH SHARES AND TO
RECEIVE ANY REGULAR CASH DIVIDENDS PAID ON SUCH SHARES.


 


4.             SHOULD THE PARTICIPANT CEASE TO REMAIN IN SERVICE WHILE HOLDING
ONE OR MORE UNVESTED SHARES OF COMMON STOCK ISSUED UNDER THE STOCK ISSUANCE
PROGRAM OR SHOULD THE PERFORMANCE OBJECTIVES NOT BE ATTAINED WITH RESPECT TO ONE
OR MORE SUCH UNVESTED SHARES OF COMMON STOCK, THEN THOSE SHARES SHALL BE
IMMEDIATELY SURRENDERED TO THE CORPORATION FOR CANCELLATION, AND THE PARTICIPANT
SHALL HAVE NO FURTHER STOCKHOLDER RIGHTS WITH RESPECT TO THOSE SHARES.  TO THE
EXTENT THE SURRENDERED SHARES WERE PREVIOUSLY ISSUED TO THE PARTICIPANT FOR
CONSIDERATION PAID IN CASH OR CASH EQUIVALENT (INCLUDING THE PARTICIPANT’S
PURCHASE-MONEY INDEBTEDNESS), THE CORPORATION SHALL REPAY TO THE PARTICIPANT THE
CASH CONSIDERATION PAID FOR THE SURRENDERED SHARES AND SHALL CANCEL THE UNPAID
PRINCIPAL BALANCE OF ANY OUTSTANDING PURCHASE-MONEY NOTE OF THE PARTICIPANT
ATTRIBUTABLE TO THE SURRENDERED SHARES.


 


5.             THE PLAN ADMINISTRATOR MAY IN ITS DISCRETION WAIVE THE SURRENDER
AND CANCELLATION OF ONE OR MORE UNVESTED SHARES OF COMMON STOCK WHICH WOULD
OTHERWISE OCCUR UPON THE CESSATION OF THE PARTICIPANT’S SERVICE OR THE
NON-ATTAINMENT OF THE PERFORMANCE OBJECTIVES APPLICABLE TO THOSE SHARES.  SUCH
WAIVER SHALL RESULT IN THE IMMEDIATE VESTING OF THE PARTICIPANT’S INTEREST IN
THE SHARES AS TO WHICH THE WAIVER APPLIES.  SUCH WAIVER MAY BE EFFECTED AT ANY
TIME, WHETHER BEFORE OR AFTER THE PARTICIPANT’S CESSATION OF SERVICE OR THE
ATTAINMENT OR NON-ATTAINMENT OF THE APPLICABLE PERFORMANCE OBJECTIVES.


 

ARTICLE FOUR

 

MISCELLANEOUS

 


I.              FINANCING


 

The Plan Administrator may permit any Optionee or Participant to pay the option
exercise price under the Discretionary Option Grant Program or the purchase
price of shares issued under the Stock Issuance Program by delivering a
full-recourse, interest bearing promissory note payable in one or more
installments.  The terms of any such promissory note

 

8

--------------------------------------------------------------------------------


 

(including the interest rate and the terms of repayment) shall be established by
the Plan Administrator in its sole discretion.  In no event may the maximum
credit available to the Optionee or Participant exceed the sum of (i) the
aggregate option exercise price or purchase price payable for the purchased
shares plus (ii) any Federal, state and local income and employment tax
liability incurred by the Optionee or the Participant in connection with the
option exercise or share purchase.

 


II.            SHARE ESCROW/LEGENDS


 

Unvested shares issued under the Plan may, in the Plan Administrator’s
discretion, be held in escrow by the Corporation until the Participant’s
interest in such shares vests or may be issued directly to the Participant with
restrictive legends on the certificates evidencing those unvested shares.

 


III.           CORPORATE TRANSACTION


 


A.            EXCEPT AS OTHERWISE PROVIDED IN THE AGREEMENTS EVIDENCING AN
OPTION, EACH OUTSTANDING OPTION UNDER THE DISCRETIONARY OPTION GRANT PROGRAM
SHALL AUTOMATICALLY ACCELERATE IN THE EVENT OF A CORPORATE TRANSACTION SO THAT
EACH SUCH OPTION SHALL, IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF THE CORPORATE
TRANSACTION, BECOME FULLY EXERCISABLE WITH RESPECT TO THE TOTAL NUMBER OF SHARES
OF COMMON STOCK AT THE TIME SUBJECT TO SUCH OPTION AND MAY BE EXERCISED FOR ANY
OR ALL OF THOSE SHARES AS FULLY-VESTED SHARES OF COMMON STOCK, PROVIDED THAT AN
OUTSTANDING OPTION SHALL NOT SO ACCELERATE IF AND TO THE EXTENT:  (I) SUCH
OPTION IS, IN CONNECTION WITH THE CORPORATE TRANSACTION, EITHER TO BE ASSUMED BY
THE SUCCESSOR CORPORATION (OR PARENT THEREOF) OR TO BE REPLACED WITH A
COMPARABLE OPTION TO PURCHASE SHARES OF THE CAPITAL STOCK OF THE SUCCESSOR
CORPORATION (OR PARENT THEREOF), (II) SUCH OPTION IS TO BE REPLACED WITH A CASH
INCENTIVE PROGRAM OF THE SUCCESSOR CORPORATION WHICH PRESERVES THE SPREAD
EXISTING ON THE UNVESTED OPTION SHARES AT THE TIME OF THE CORPORATE TRANSACTION
AND PROVIDES FOR SUBSEQUENT PAYOUT IN ACCORDANCE WITH THE SAME VESTING SCHEDULE
APPLICABLE TO THOSE OPTION SHARES OR (III) THE ACCELERATION OF SUCH OPTION IS
SUBJECT TO OTHER LIMITATIONS IMPOSED BY THE PLAN ADMINISTRATOR AT THE TIME OF
THE OPTION GRANT.  THE DETERMINATION OF OPTION COMPARABILITY UNDER CLAUSE (I)
ABOVE SHALL BE MADE BY THE PLAN ADMINISTRATOR, AND ITS DETERMINATION SHALL BE
FINAL, BINDING AND CONCLUSIVE.


 


B.            EXCEPT AS OTHERWISE PROVIDED IN THE AGREEMENTS CREATING THE
REPURCHASE RIGHTS, OUTSTANDING REPURCHASE RIGHTS, IF ANY, SHALL TERMINATE
AUTOMATICALLY, AND THE SHARES OF COMMON STOCK SUBJECT TO THOSE TERMINATED RIGHTS
SHALL IMMEDIATELY VEST IN FULL, IN THE EVENT OF ANY CORPORATE TRANSACTION,
PROVIDED THAT SUCH REPURCHASE RIGHT SHALL NOT LAPSE TO THE EXTENT: (I) THOSE
REPURCHASE RIGHTS ARE TO BE ASSIGNED TO THE SUCCESSOR CORPORATION (OR PARENT
THEREOF) IN CONNECTION WITH SUCH CORPORATE TRANSACTION OR (II) SUCH ACCELERATED
VESTING IS PRECLUDED BY OTHER LIMITATIONS IMPOSED BY THE PLAN ADMINISTRATOR AT
THE TIME THE OPTION IS ISSUED OR THE REPURCHASE RIGHT IS CREATED.


 


C.            IMMEDIATELY FOLLOWING THE CONSUMMATION OF THE CORPORATE
TRANSACTION, ALL OUTSTANDING OPTIONS SHALL TERMINATE AND CEASE TO BE
OUTSTANDING, EXCEPT TO THE EXTENT ASSUMED BY THE SUCCESSOR CORPORATION (OR
PARENT THEREOF).

 

9

--------------------------------------------------------------------------------



 


D.            EACH OPTION WHICH IS ASSUMED IN CONNECTION WITH A CORPORATE
TRANSACTION SHALL BE APPROPRIATELY ADJUSTED, IMMEDIATELY AFTER SUCH CORPORATE
TRANSACTION, TO APPLY TO THE NUMBER AND CLASS OF SECURITIES WHICH WOULD HAVE
BEEN ISSUABLE TO THE OPTIONEE IN CONSUMMATION OF SUCH CORPORATE TRANSACTION HAD
THE OPTION BEEN EXERCISED IMMEDIATELY PRIOR TO SUCH CORPORATE TRANSACTION. 
APPROPRIATE ADJUSTMENTS TO REFLECT SUCH CORPORATE TRANSACTION SHALL ALSO BE MADE
TO (I) THE EXERCISE PRICE PAYABLE PER SHARE UNDER EACH OUTSTANDING OPTION,
PROVIDED THE AGGREGATE EXERCISE PRICE PAYABLE FOR SUCH SECURITIES SHALL REMAIN
THE SAME, (II) THE MAXIMUM NUMBER AND/OR CLASS OF SECURITIES AVAILABLE FOR
ISSUANCE OVER THE REMAINING TERM OF THE PLAN AND (III) THE MAXIMUM NUMBER AND/OR
CLASS OF SECURITIES FOR WHICH ANY ONE PERSON MAY BE GRANTED STOCK OPTIONS,
SEPARATELY EXERCISABLE STOCK APPRECIATION RIGHTS AND DIRECT STOCK ISSUANCES
UNDER THE PLAN PER CALENDAR YEAR.


 


E.             REPURCHASE RIGHTS WHICH ARE ASSIGNED IN CONNECTION WITH A
CORPORATE TRANSACTION SHALL BE EXERCISABLE WITH RESPECT TO THE PROPERTY ISSUED
TO THE OPTIONEE OF PARTICIPANT UPON CONSUMMATION OF SUCH CORPORATE TRANSACTION
IN EXCHANGE FOR THE COMMON STOCK HELD BY THE OPTIONEE OR PARTICIPANT SUBJECT TO
THE REPURCHASE RIGHTS IMMEDIATELY PRIOR TO THE CORPORATE TRANSACTION.


 


F.             EXCEPT AS OTHERWISE LIMITED BY THE PLAN ADMINISTRATOR AT THE TIME
AN OPTION IS GRANTED, VESTING UNDER OUTSTANDING OPTIONS WILL AUTOMATICALLY
ACCELERATE IN THE EVENT THE OPTIONEE’S SERVICE SUBSEQUENTLY TERMINATES BY REASON
OF AN INVOLUNTARY TERMINATION WITHIN TWENTY-FOUR (24) MONTHS FOLLOWING THE
EFFECTIVE DATE OF ANY CORPORATE TRANSACTION IN WHICH THOSE OPTIONS ARE ASSUMED
OR REPLACED AND DO NOT OTHERWISE ACCELERATE.  ANY OPTIONS SO ACCELERATED SHALL
REMAIN EXERCISABLE FOR FULLY-VESTED SHARES UNTIL THE EARLIER OF (I) THE
EXPIRATION OF THE OPTION TERM OR (II) THE EXPIRATION OF THE ONE (1)-YEAR PERIOD
MEASURED FROM THE EFFECTIVE DATE OF THE INVOLUNTARY TERMINATION.  THE PORTION OF
ANY INCENTIVE OPTION ACCELERATED IN CONNECTION WITH A CORPORATE TRANSACTION OR
CHANGE IN CONTROL SHALL REMAIN EXERCISABLE AS AN INCENTIVE OPTION ONLY TO THE
EXTENT THE APPLICABLE ONE HUNDRED THOUSAND DOLLAR LIMITATION IS NOT EXCEEDED AND
THE PROVISIONS GOVERNING THE EXERCISE AND HOLDING PERIOD ARE MET.  TO THE EXTENT
SUCH DOLLAR LIMITATION IS EXCEEDED, THE ACCELERATED PORTION OF SUCH OPTION SHALL
BE EXERCISABLE AS A NON-STATUTORY OPTION UNDER THE FEDERAL TAX LAWS.


 


G.            EXCEPT AS OTHERWISE LIMITED BY THE PLAN ADMINISTRATOR AT THE TIME
THE OPTION IS GRANTED UNDER THE DISCRETIONARY OPTION PROGRAM OR THE REPURCHASE
RIGHTS ARE CREATED, THE OUTSTANDING REPURCHASE RIGHTS WITH RESPECT TO SHARES
HELD BY AN OPTIONEE OR PARTICIPANT WILL AUTOMATICALLY LAPSE AND CEASE TO BE
EXERCISABLE IN THE EVENT THE OPTIONEE’S OR THE PARTICIPANT’S SERVICE
SUBSEQUENTLY TERMINATES BY MEANS OF AN INVOLUNTARY TERMINATION WITHIN
TWENTY-FOUR (24) MONTHS FOLLOWING THE EFFECTIVE DATE OF ANY CORPORATE
TRANSACTION IN WHICH THOSE REPURCHASE RIGHTS ARE ASSIGNED OR OTHERWISE CONTINUE.


 


H.            THE OUTSTANDING OPTIONS OR REPURCHASE RIGHTS SHALL IN NO WAY
AFFECT THE RIGHT OF THE CORPORATION TO ADJUST, RECLASSIFY, REORGANIZE OR
OTHERWISE CHANGE ITS CAPITAL OR BUSINESS STRUCTURE OR TO MERGE, CONSOLIDATE,
DISSOLVE, LIQUIDATE OR SELL OR TRANSFER ALL OR ANY PART OF ITS BUSINESS OR
ASSETS.

 

10

--------------------------------------------------------------------------------


 


IV.           CHANGE IN CONTROL


 


A.            IN THE EVENT OF ANY CHANGE IN CONTROL, EACH OUTSTANDING OPTION
UNDER THE DISCRETIONARY OPTION GRANT PROGRAM SHALL AUTOMATICALLY ACCELERATE SO
THAT EACH SUCH OPTION SHALL, IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF THE
CHANGE IN CONTROL, BECOME FULLY EXERCISABLE WITH RESPECT TO THE TOTAL NUMBER OF
SHARES OF COMMON STOCK AT THE TIME SUBJECT TO SUCH OPTION AND MAY BE EXERCISED
FOR ANY OR ALL OF THOSE SHARES AS FULLY-VESTED SHARES OF COMMON STOCK.


 


B.            OUTSTANDING REPURCHASE RIGHTS, IF ANY, SHALL TERMINATE
AUTOMATICALLY, AND THE SHARES OF COMMON STOCK SUBJECT TO THOSE TERMINATED RIGHTS
SHALL IMMEDIATELY VEST IN FULL, IN THE EVENT OF ANY CHANGE IN CONTROL.


 


V.            VESTING


 

Notwithstanding any other provision of this agreement, the vesting schedule
imposed with respect to any option grant or share issuance shall not result in
the Optionee or Participant vesting in fewer than 20% per year for five years
from the date of the option grant or share issuance.

 


VI.           TAX WITHHOLDING


 


A.            THE CORPORATION’S OBLIGATION TO DELIVER SHARES OF COMMON STOCK
UPON THE EXERCISE OF OPTIONS OR THE ISSUANCE OR VESTING OF SUCH SHARES UNDER THE
PLAN SHALL BE SUBJECT TO THE SATISFACTION OF ALL APPLICABLE FEDERAL, STATE AND
LOCAL INCOME AND EMPLOYMENT TAX WITHHOLDING REQUIREMENTS.


 


B.            THE PLAN ADMINISTRATOR MAY, IN ITS DISCRETION, PROVIDE ANY OR ALL
HOLDERS OF NON-STATUTORY OPTIONS OR UNVESTED SHARES OF COMMON STOCK UNDER THE
PLAN WITH THE RIGHT TO USE SHARES OF COMMON STOCK IN SATISFACTION OF ALL OR PART
OF THE TAXES INCURRED BY SUCH HOLDERS IN CONNECTION WITH THE EXERCISE OF THEIR
OPTIONS OR THE VESTING OF THEIR SHARES.  SUCH RIGHT MAY BE PROVIDED TO ANY SUCH
HOLDER IN EITHER OR BOTH OF THE FOLLOWING FORMATS:


 

Stock Withholding:  The election to have the Corporation withhold, from the
shares of Common Stock otherwise issuable upon the exercise of such
Non-Statutory Option or the vesting of such shares, a portion of those shares
with an aggregate Fair Market Value equal to the percentage of the Taxes (not to
exceed one hundred percent (100%)) designated by the holder.

 

Stock Delivery:  The election to deliver to the Corporation, at the time the
Non-Statutory Option is exercised or the shares vest, one or more shares of
Common Stock previously acquired by such holder (other than in connection with
the option exercise or share vesting triggering the Taxes) with an aggregate
Fair Market Value equal to the percentage of the Taxes (not to exceed one
hundred percent (100%)) designated by the holder.

 


VII.         EFFECTIVE DATE AND TERM OF THE PLAN


 


A.            THE PLAN SHALL BECOME EFFECTIVE IMMEDIATELY UPON THE PLAN
EFFECTIVE DATE.  OPTIONS MAY BE GRANTED UNDER THE DISCRETIONARY OPTION GRANT AT
ANY TIME ON OR AFTER THE PLAN EFFECTIVE DATE.  HOWEVER, NO OPTIONS GRANTED UNDER
THE PLAN MAY BE EXERCISED, AND NO

 

11

--------------------------------------------------------------------------------



 


SHARES SHALL BE ISSUED UNDER THE PLAN, UNTIL THE PLAN IS APPROVED BY THE
CORPORATION’S STOCKHOLDERS.  IF SUCH STOCKHOLDER APPROVAL IS NOT OBTAINED WITHIN
TWELVE (12) MONTHS AFTER THE PLAN EFFECTIVE DATE, THEN ALL OPTIONS PREVIOUSLY
GRANTED UNDER THIS PLAN SHALL TERMINATE AND CEASE TO BE OUTSTANDING, AND NO
FURTHER OPTIONS SHALL BE GRANTED AND NO SHARES SHALL BE ISSUED UNDER THE PLAN.


 


B.            ALL OPTIONS OUTSTANDING AS OF THE PLAN EFFECTIVE DATE SHALL BE
INCORPORATED INTO THE PLAN AT THAT TIME AND SHALL BE TREATED AS OUTSTANDING
OPTIONS UNDER THE PLAN.  HOWEVER, EACH OUTSTANDING OPTION SO INCORPORATED SHALL
CONTINUE TO BE GOVERNED SOLELY BY THE TERMS OF THE DOCUMENTS EVIDENCING SUCH
OPTION, AND NO PROVISION OF THE PLAN SHALL BE DEEMED TO AFFECT OR OTHERWISE
MODIFY THE RIGHTS OR OBLIGATIONS OF THE HOLDERS OF SUCH INCORPORATED OPTIONS
WITH RESPECT TO THEIR ACQUISITION OF SHARES OF COMMON STOCK.


 


C.            THE PLAN SHALL TERMINATE UPON THE EARLIEST OF (I) THE TENTH
ANNIVERSARY OF THE PLAN EFFECTIVE DATE, (II) THE DATE ON WHICH ALL SHARES
AVAILABLE FOR ISSUANCE UNDER THE PLAN SHALL HAVE BEEN ISSUED AS FULLY-VESTED
SHARES OR (III) THE TERMINATION OF ALL OUTSTANDING OPTIONS IN CONNECTION WITH A
CORPORATE TRANSACTION.  UPON SUCH PLAN TERMINATION, ALL OUTSTANDING OPTION
GRANTS AND UNVESTED STOCK ISSUANCES SHALL THEREAFTER CONTINUE TO HAVE FORCE AND
EFFECT IN ACCORDANCE WITH THE PROVISIONS OF THE DOCUMENTS EVIDENCING SUCH GRANTS
OR ISSUANCES.


 


VIII.        AMENDMENT OF THE PLAN


 


A.            THE BOARD SHALL HAVE COMPLETE AND EXCLUSIVE POWER AND AUTHORITY TO
AMEND OR MODIFY THE PLAN IN ANY OR ALL RESPECTS.  HOWEVER, NO SUCH AMENDMENT OR
MODIFICATION SHALL ADVERSELY AFFECT THE RIGHTS AND OBLIGATIONS WITH RESPECT TO
STOCK OPTIONS OR UNVESTED STOCK ISSUANCES AT THE TIME OUTSTANDING UNDER THE PLAN
UNLESS THE OPTIONEE OR THE PARTICIPANT CONSENTS TO SUCH AMENDMENT OR
MODIFICATION. IN ADDITION, CERTAIN AMENDMENTS MAY REQUIRE STOCKHOLDER APPROVAL
IF SO DETERMINED BY THE BOARD OR PURSUANT TO APPLICABLE LAWS OR REGULATIONS.


 


B.            OPTIONS TO PURCHASE SHARES OF COMMON STOCK MAY BE GRANTED UNDER
THE DISCRETIONARY OPTION GRANT AND SHARES OF COMMON STOCK MAY BE ISSUED UNDER
THE STOCK ISSUANCE PROGRAM THAT ARE IN EACH INSTANCE IN EXCESS OF THE NUMBER OF
SHARES THEN AVAILABLE FOR ISSUANCE UNDER THE PLAN, PROVIDED ANY EXCESS SHARES
ACTUALLY ISSUED UNDER THOSE PROGRAMS SHALL BE HELD IN ESCROW UNTIL THERE IS
OBTAINED ANY REQUIRED APPROVAL OF AN AMENDMENT SUFFICIENTLY INCREASING THE
NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN.  IF SUCH
APPROVAL IS NOT OBTAINED WITHIN TWELVE (12) MONTHS AFTER THE DATE THE FIRST SUCH
EXCESS ISSUANCES ARE MADE, THEN (I) ANY UNEXERCISED OPTIONS GRANTED ON THE BASIS
OF SUCH EXCESS SHARES SHALL TERMINATE AND CEASE TO BE OUTSTANDING AND (II) THE
CORPORATION SHALL PROMPTLY REFUND TO THE OPTIONEES AND THE PARTICIPANTS THE
EXERCISE OR PURCHASE PRICE PAID FOR ANY EXCESS SHARES ISSUED UNDER THE PLAN AND
HELD IN ESCROW, TOGETHER WITH INTEREST (AT THE APPLICABLE SHORT TERM FEDERAL
RATE) FOR THE PERIOD THE SHARES WERE HELD IN ESCROW, AND SUCH SHARES SHALL
THEREUPON BE AUTOMATICALLY CANCELLED AND CEASE TO BE OUTSTANDING.


 


IX.           USE OF PROCEEDS


 

Any cash proceeds received by the Corporation from the sale of shares of Common
Stock under the Plan shall be used for general corporate purposes.

 

12

--------------------------------------------------------------------------------


 


X.            REGULATORY APPROVALS


 


A.            THE IMPLEMENTATION OF THE PLAN, THE GRANTING OF ANY STOCK OPTION
UNDER THE PLAN AND THE ISSUANCE OF ANY SHARES OF COMMON STOCK (I) UPON THE
EXERCISE OF ANY GRANTED OPTION OR (II) UNDER THE STOCK ISSUANCE PROGRAM SHALL BE
SUBJECT TO THE CORPORATION’S PROCUREMENT OF ALL APPROVALS AND PERMITS REQUIRED
BY REGULATORY AUTHORITIES HAVING JURISDICTION OVER THE PLAN, THE STOCK OPTIONS
GRANTED UNDER IT AND THE SHARES OF COMMON STOCK ISSUED PURSUANT TO IT.


 


B.            NO SHARES OF COMMON STOCK OR OTHER ASSETS SHALL BE ISSUED OR
DELIVERED UNDER THE PLAN UNLESS AND UNTIL THERE SHALL HAVE BEEN COMPLIANCE WITH
ALL APPLICABLE REQUIREMENTS OF FEDERAL AND STATE SECURITIES LAWS, INCLUDING THE
FILING AND EFFECTIVENESS OF THE FORM S-8 REGISTRATION STATEMENT FOR THE SHARES
OF COMMON STOCK ISSUABLE UNDER THE PLAN, AND ALL APPLICABLE LISTING REQUIREMENTS
OF ANY STOCK EXCHANGE (OR THE NASDAQ NATIONAL MARKET, IF APPLICABLE) ON WHICH
COMMON STOCK IS THEN LISTED FOR TRADING.


 


XI.           NO EMPLOYMENT/SERVICE RIGHTS


 

Nothing in the Plan shall confer upon the Optionee or the Participant any right
to continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining such person) or of the Optionee or the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s Service at any time for any reason, with or without cause.

 


XII.         FINANCIAL REPORTS


 

The Corporation shall deliver a balance sheet and an income statement at least
annually to each individual holding an outstanding option under the Plan, unless
such individual is a key Employee whose duties in connection with the
Corporation (or any Parent or Subsidiary) assure such individual access to
equivalent information.

 

13

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Plan:

 

A.            Board shall mean the Corporation’s Board of Directors.

 

B.            Change in Control shall mean a change in ownership or control of
the Corporation effected through either of the following transactions:

 

(i)            the acquisition, directly or indirectly by any person or related
group of persons (other than the Corporation or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Corporation), of beneficial ownership (within the meaning of Rule 13d-3 of the
1934 Act) of securities possessing more than fifty percent (50%) of the total
combined voting power of the Corporation’s outstanding securities pursuant to a
tender or exchange offer made directly to the Corporation’s stockholders which
the Board does not recommend such stockholders to accept, or

 

(ii)           a change in the composition of the Board over a period of
thirty-six (36) consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination.

 

C.            Code shall mean the Internal Revenue Code of 1986, as amended.

 

D.            Common Stock shall mean the Corporation’s common stock.

 

E.             Corporate Transaction shall mean either of the following
stockholder-approved transactions to which the Corporation is a party:

 

(i)            a merger or consolidation in which securities possessing more
than fifty percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction, or

 

(ii)           the sale, transfer or other disposition of all or substantially
all of the Corporation’s assets.

 

F.             Corporation shall mean Digirad Corporation, a Delaware
corporation, and its successors.

 

G.            Discretionary Option Grant Program shall mean the discretionary
option grant program in effect under the Plan.

 

A-1

--------------------------------------------------------------------------------


 

H.            Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.

 

I.              Exercise Date shall mean the date on which the Corporation shall
have received written notice of the option exercise.

 

J.             Fair Market Value per share of Common Stock on any relevant date
shall be determined in accordance with the following provisions:

 

(i)            If the Common Stock is at the time traded on the Nasdaq National
Market, then the Fair Market Value shall be deemed equal to the closing selling
price per share of Common Stock on the date in question, as such price is
reported on the Nasdaq National Market or any successor system.  If there is no
closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.

 

(ii)           If the Common Stock is at the time listed on any Stock Exchange,
then the Fair Market Value shall be deemed equal to the closing selling price
per share of Common Stock on the date in question on the Stock Exchange
determined by the Plan Administrator to be the primary market for the Common
Stock, as such price is officially quoted in the composite tape of transactions
on such exchange.  If there is no closing selling price for the Common Stock on
the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.

 

(iii)          For purposes of any option grants made on the Underwriting Date,
the Fair Market Value shall be deemed to be equal to the price per share at
which the Common Stock is to be sold in the initial public offering pursuant to
the Underwriting Agreement.

 

(iv)          For purposes of any option grants made prior to the Underwriting
Date, the Fair Market Value shall be determined by the Plan Administrator, after
taking into account such factors as it deems appropriate.

 

K.            Incentive Option shall mean an option which satisfies the
requirements of Code Section 422.

 

L.             Involuntary Termination shall mean the termination of the Service
of any individual which occurs by reason of:

 

(i)            such individual’s involuntary dismissal or discharge by the
Corporation for reasons other than Misconduct, or

 

(ii)           such individual’s voluntary resignation following (A) a change in
his or her position with the Corporation which materially reduces his or her
level of responsibility, (B) a reduction in his or her level of compensation
(including base salary,

 

A-2

--------------------------------------------------------------------------------


 

fringe benefits and participation in any corporate-performance based bonus or
incentive programs) by more than fifteen percent (15%) or (C) a relocation of
such individual’s place of employment by more than fifty (50) miles, provided
and only if such change, reduction or relocation is effected by the Corporation
without the individual’s consent.

 

M.           Misconduct shall mean the commission of any act of fraud,
embezzlement or dishonesty by the Optionee or Participant, any unauthorized use
or disclosure by such person of confidential information or trade secrets of the
Corporation (or any Parent or Subsidiary), or any other intentional misconduct
by such person adversely affecting the business or affairs of the Corporation
(or any Parent or Subsidiary) in a material manner.  The foregoing definition
shall not be deemed to be inclusive of all the acts or omissions which the
Corporation (or any Parent or Subsidiary) may consider as grounds for the
dismissal or discharge of any Optionee, Participant or other person in the
Service of the Corporation (or any Parent or Subsidiary).

 

N.            1934 Act shall mean the Securities Exchange Act of 1934, as
amended.

 

O.            Non-Statutory Option shall mean an option not intended to satisfy
the requirements of Code Section 422.

 

P.             Optionee shall mean any person to whom an option is granted under
the Discretionary Option Grant Program.

 

Q.            Parent shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

R.            Participant shall mean any person who is issued shares of Common
Stock under the Stock Issuance Program.

 

S.             Permanent Disability or Permanently Disabled shall mean the
inability of the Optionee or the Participant to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment expected to result in death or to be of continuous duration of twelve
(12) months or more.

 

T.            Plan shall mean the Corporation’s 1998 Stock Option/Stock Issuance
Plan, as set forth in this document.

 

U.            Plan Administrator shall mean the particular entity, whether the
Primary Committee, the Board or the Secondary Committee, which is authorized to
administer the Discretionary Option Grant and Stock Issuance Programs with
respect to one or more classes of eligible persons, to the extent such entity is
carrying out its administrative functions under those programs with respect to
the persons under its jurisdiction.

 

V.            Plan Effective Date shall mean the date on which the Plan was
adopted by the Board.

 

A-3

--------------------------------------------------------------------------------


 

W.           Primary Committee shall mean the committee of two (2) or more
non-employee Board members appointed by the Board to administer the
Discretionary Option Grant and Stock Issuance Programs with respect to Section
16 Insiders following the Section 12 Registration Date.

 

X.            Secondary Committee shall mean a committee of two (2) or more
Board members appointed by the Board to administer any aspect of Plan not
required hereunder to be administered by the Primary Committee.  The members of
the Secondary Committee may be Board members who are Employees eligible to
receive discretionary option grants or direct stock issuances under the Plan or
any other stock option, stock appreciation, stock bonus or other stock plan of
the Corporation (or any Parent or Subsidiary).

 

Y.            Section 12 Registration Date shall mean the date on which the
Common Stock is first registered under Section 12(g) or Section 15 of the 1934
Act.

 

Z.            Section 16 Insider shall mean an officer or director of the
Corporation subject to the short-swing profit liabilities of Section 16 of the
1934 Act.

 

AA.        Service shall mean the performance of services for the Corporation
(or any Parent or Subsidiary) by a person in the capacity of an Employee, a
non—employee member of the board of directors or a consultant or independent
advisor, except to the extent otherwise specifically provided in the documents
evidencing the option grant or stock issuance.

 

AB.         Stock Exchange shall mean either the American Stock Exchange or the
New York Stock Exchange.

 

AC.         Stock Issuance Agreement shall mean the agreement entered into by
the Corporation and the Participant at the time of issuance of shares of Common
Stock under the Stock Issuance Program.

 

AD.         Stock Issuance Program shall mean the stock issuance program in
effect under the Plan.

 

AE.         Subsidiary shall mean any corporation (other than the Corporation)
in an unbroken chain of corporations beginning with the Corporation, provided
each corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

AF.         Taxes shall mean the Federal, state and local income and employment
tax liabilities incurred by the holder of Non-Statutory Options or unvested
shares of Common Stock in connection with the exercise of those options or the
vesting of those shares.

 

AG.         10% Stockholder shall mean the owner of stock (as determined under
Code Section 424(d)) possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Corporation (or any Parent
or Subsidiary).

 

A-4

--------------------------------------------------------------------------------


 

AH.         Underwriting Agreement shall mean the agreement between the
Corporation and the underwriter or underwriters managing the initial public
offering of the Common Stock.

 

AI.          Underwriting Date shall mean the date on which the Underwriting
Agreement is executed and priced in connection with an initial public offering
of the Common Stock.

 

A-5

--------------------------------------------------------------------------------